Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on January 25, 2007 1933 Act File No. 2-22019 1940 Act File No. 811-1241 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT of 1933 ¨ POST-EFFECTIVE AMENDMENT NO. 98 x REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ¨ AMENDMENT NO. 71 x EATON VANCE GROWTH TRUST (Exact Name of Registrant as Specified in Charter) The Eaton Vance Building, 255 State Street, Boston, Massachusetts 02109 (Address of Principal Executive Offices) (617) 482-8260 (Registrants Telephone Number) ALAN R. DYNNER The Eaton Vance Building, 255 State Street, Boston, Massachusetts 02109 (Name and Address of Agent for Service) It is proposed that this filing will become effective pursuant to Rule 485 (check appropriate box): ¨ immediately upon filing pursuant to paragraph (b) ¨ on (date) pursuant to paragraph (a)(1) x on February 1, 2007 pursuant to paragraph (b) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(2) If appropriate, check the following box: ¨ this post effective amendment designates a new effective date for a previously filed post-effective amendment. Large-Cap Portfolio and SMID-Cap Portfolio have also executed this Registration Statement. Eaton Vance-Atlanta Capital Large-Cap Growth Fund A diversified fund seeking long-term capital growth Eaton Vance-Atlanta Capital SMID-Cap Fund A diversified fund seeking long-term capital growth Prospectus Dated February 1, 2007 THE SECURITIES AND EXCHANGE COMMISSION HAS NOT APPROVED OR DISAPPROVED THESE SECURITIES OR DETERMINED WHETHER THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. Information in this prospectus Page Page Fund Summaries 2 Sales Charges ^ 10 Investment Objectives & Principal Policies and Risks ^ 6 Redeeming Shares ^ 12 Management and Organization ^ 7 Shareholder Account Features ^ 12 Valuing Shares ^ 8 Tax Information ^ 14 Purchasing Shares ^9 Financial Highlights ^15 This prospectus contains important information about the Funds and the services available to shareholders. Please save it for reference. Fund Summaries Eaton Vance-Atlanta Capital Large-Cap Growth Fund Investment Objective and Principal Strategies. The Funds investment objective is to seek long-term capital growth. The Fund invests primarily in common stocks of companies with large market capitalizations (large company stocks). The shares offered by this prospectus are Class A shares of the Fund. The Fund will normally invest in common stocks of companies having market capitalizations that rank in the top 1,000 U.S. companies. Under normal circumstances, the Fund invests at least 80% of its net assets in large company stocks. The portfolio securities of the Fund are selected by a portfolio management team which relies on the investment advisers research staff. The Fund currently invests its assets in a separate registered investment company with the same objective and policies as the Fund. Principal Risk Factors. The value of Fund shares is sensitive to stock market volatility. If there is a general decline in the value of publicly-traded U.S. stocks, the value of the Funds shares will also likely decline. Changes in stock market values can be sudden and unpredictable. Also, although stock values can rebound, there is no assurance that values will return to previous levels. The Fund is not a complete investment program and you may lose money by investing in the Fund. Shareholders should invest for the long term. An investment in the Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Performance Information. The following bar chart and table provide information about the Large-Cap Growth Funds performance for each calendar year through December 31, 2006. The returns in the bar chart do not reflect a sales charge. If the sales charge was reflected, the returns would be lower. The returns in the table are shown before and after the reduction of taxes and include a comparison to the performance of a broad-based unmanaged index of domestic common stocks. Although past performance (both before and after taxes) is no guarantee of future results, this performance information demonstrates the risk that the value of your investment will change. Absent expense subsidies, the Funds returns would have been lower.^ During the period from December 31, 2002 through December 31, 2006, the highest quarterly total return was ^ % for the quarter ended ^
